Citation Nr: 0517440	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-04 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for asbestos related lung 
disease.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
October 1956.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  


FINDING OF FACT

There is no competent medical evidence of a diagnosis of a 
current pulmonary disability related to asbestos exposure 
and/or any other event in service.  


CONCLUSION OF LAW

Asbestos related lung disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision, statement of the case 
(SOC), and supplemental statement of the case (SSOC) have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board notes here that the VCAA letter was sent to the veteran 
in March 2003, prior to the denial of service connection for 
asbestos related lung disease.  Moreover, the November 2003 
SOC specifically advised him as to what evidence the RO had 
in its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the veteran.  VA made all reasonable efforts 
to assist the claimant in the development of the claim and 
notified the veteran of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes a VA examination 
from April 2003 in which the examiner provided an opinion as 
to the etiology of any lung disease found.  Thus, the record 
is sufficient to make a decision without obtaining additional 
VA examination.  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims. VAOPGCPREC 4-00.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service and 
develop whether or not there was pre-service and/or post- 
service occupational or other asbestos exposure. M21-1, Part 
VI, 7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).

In this case, the record shows that the RO, in effect, 
complied with these procedures.  The RO sent the veteran a 
letter in April 2003 requesting these details.  While not 
responding directly, he provided his contentions in his 2002 
claim and at the time of the 2003 VA examination.  Therefore, 
VA has satisfied its duty to assist the veteran in developing 
this claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the claim for service connection for 
asbestos related lung disease is required to comply with the 
duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Asbestos Related Lung Disease

The veteran claims that when he worked in the motor pool 
during service, he sprayed asbestos into brake linings.  He 
did this for a period of over one month.  He argues that this 
resulted in asbestos related lung disease.  

Of record is a September 1956 discharge examination report 
which is negative for lung disease or related complaints.  
The National Personnel Records Center (NPRC) reported in 
April 2003 that the veteran's service medical records (SMRs) 
were unavailable and were presumed destroyed in a fire at 
NPRC in 1973 and that no other records were available.  

Post service records include an April 2003 VA examination 
report.  At that time, the examiner noted that the veteran 
alleged inservice exposure of asbestos for a period of "over 
one month."  The veteran also stated that his chest X-ray 
was found to be abnormal about two to three years earlier.  
He had, however, never been on breathing medications, nor had 
he been hospitalized with breathing difficulties.  He said 
that did get some wheezing and some shortness of breath with 
exertion.  He became winded when walking up a hill and 
reported come cough with sputum production.  The veteran 
denied any post service asbestos exposure, although he 
reported that he smoked cigarettes for 45 years before 
quitting.  

Examination showed that the respiratory rate was normal.  
There was no coughing or stridor.  The lungs were clear to 
auscultation throughout, without rales or rhonchi.  The heart 
showed a regular rate and rhythm, without murmurs, rubs or 
gallops.  Chest X-ray showed no stigmata of asbestos 
exposure.  Pulmonary function testing (PFT) showed moderate 
obstruction with severe small airway obstruction.  Lung 
volumes showed mild restriction, and diffusion capacity was 
severely reduced.  The examiner opined that there was not 
sufficient evidence to diagnose asbestos related lung disease 
based on current test results.  

Private PFT report (typed) dated also in April 2003 resulted 
in diagnoses of moderate obstructive and mild restrictive 
defect. There was mild bronchodilator response.  Lung volumes 
revealed mild restriction and severe reduced diffusion 
capacity.  A handwritten aside also shows diagnosis of severe 
small airway obstruction.  Again, there was no diagnosis of 
asbestosis or any asbestos related pulmonary disorder.

Subsequently added to the record were letters showing that 
the veteran brought suit for an "asbestos case" and that a 
trial was scheduled in 2002.  Additional letters reflect that 
the veteran accepted a settlement check from "Unarco & 
Uniroyal, Inc." in 2003.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos- 
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease. M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos- 
related disease can develop from brief exposure to asbestos.  
Id.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The veteran contends that he was exposed to asbestos during 
service, and his contentions regarding in-service exposure to 
asbestos are at least possible.  There is no evidence 
contradicting the veteran's assertions of exposure, and his 
assertions are potentially consistent with his service duty.  
(His DD 214 reflects a military occupational specialty with a 
supply squadron.)  Based on this evidence, exposure to 
asbestos during service is plausible.  See McGinty, supra.

However, on review of the record, the Board finds that the 
preponderance of the evidence demonstrates that the veteran 
does not manifest asbestosis and that there is no competent 
evidence that he manifests a current pulmonary disability 
related to asbestos exposure and/or any other event in 
service.  Even though the veteran may have been exposed to 
asbestos in service, the medical diagnoses and assessments of 
record are silent for a diagnosis of asbestosis, and the 
chest X-ray examination report from 2003 does not suggest the 
presence of such disease process.  It is also noted that 
private and VA pulmonary function testing in 2003 did not 
result in diagnoses of asbestos related lung disease.  Thus, 
the record is devoid of a diagnosis of asbestosis that has 
been rendered by a medical professional.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons with 
asbestos exposure have an increased incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).  The Board notes 
that these disorders have not been diagnosed in this case.  

The veteran's personal opinion that he manifests asbestosis, 
while well intentioned, may not be considered as competent to 
establish a current diagnosis of asbestosis.  Gowen v. 
Derwinski, 3 Vet. App. 286 (1992) (lay person not competent 
to diagnose asbestosis).  He also does not possess the 
necessary medical training to opine that he currently has 
asbestos related lung disease.  The Board acknowledges that 
the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experienced certain symptoms during service such as shortness 
of breath.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

There is no evidence that the veteran was diagnosed with a 
chronic respiratory disorder during service, and he was 
discharged with a normal clinical evaluation of the lungs as 
evidenced on the September 1956 discharge examination report.  
The post-service medical evidence first reflects treatment 
for respiratory complaints in 2003, although the veteran 
reports abnormal chest X-rays from several years earlier (not 
corroborated by submission of medical records).  Current 
diagnoses from many years after service include moderate 
obstruction with severe small airway obstruction and mild 
restriction of lung volumes.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
[service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  More importantly, no medical professional has 
rendered an opinion that any of the veteran's diagnosed 
respiratory conditions is related to disease or injury 
incurred during service.  For the same reasons as discussed 
above, the veteran's personal opinion of a nexus between his 
current diagnoses and in-service symptoms and/or event(s) may 
not be accepted as competent to establish the existence of a 
current disability related to active service.  38 C.F.R. § 
3.159(a) (2004); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The letters of record reflecting that the veteran's asbestos 
related case received a scheduled trial date and that he 
ultimately received a settlement have been considered.  These 
documents, however, do not reflect what asbestos related 
condition the veteran supposedly has or when it was incurred.  
These documents simply are not compelling evidence that an 
asbestos related lung disease was incurred or aggravated by 
service.  

Accordingly, the Board must deny the claim of entitlement to 
service connection for asbestosis as the preponderance of the 
evidence is against the claim.  The benefit of the doubt rule 
is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply 
when preponderance of evidence is against claim).  The Board 
does not doubt that the veteran may have been exposed to 
asbestos during service, but without medical evidence of a 
condition due to that exposure, the claim must be denied.  
Exposure to asbestos, in and of itself, is not considered a 
disability for VA purposes.


ORDER

Service connection for an asbestos related lung disease is 
denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


